

Exhibit 10.2
July 21, 2016
Copart, Inc.
14185 Dallas Parkway
Dallas, TX 75254

Re:
Amendment No. 1 to Note Purchase Agreement

Ladies and Gentlemen:
Reference is made to that certain Note Purchase Agreement, dated as of December
3, 2014 (the “Note Agreement”), among Copart, Inc., a Delaware corporation (the
“Company”), on the one hand, and the Purchasers named on Schedule B attached
thereto, on the other hand. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Note
Agreement.
The Company has requested that the Required Holders make certain amendments to
the Note Agreement as set forth below. Subject to the terms and conditions
hereof, and effective upon the satisfaction of the conditions set forth herein,
the Required Holders are willing to agree to the Company’s request as set forth
below. Accordingly, and in accordance with the provisions of Section 17.1 of the
Note Agreement, the parties hereto agree as follows:
SECTION 1.    Amendments. From and after the Effective Date (as defined in
Section 3 below), the Note Agreement is amended as follows:
1.1.    Section 7.2(a) of the Note Agreement is hereby amended and restated in
its entirety to read as follows:
(a)     at each time financial statements are delivered pursuant to Sections
7.1(a) or (b), (i) a duly completed Officer’s Compliance Certificate signed by
the chief executive officer, chief financial officer, vice president of finance
treasurer or controller of the Company, (ii) a report containing management’s
discussion and analysis of such financial statements and (iii) a calculation of
the Available Amount; provided, however, that such calculation of the Available
Amount shall only be required annually (with financial statements delivered
pursuant to Section 7.1(a));
1.2.    Section 10.1(i) of the Note Agreement is hereby amended and restated in
its entirety to read as follows:


1

--------------------------------------------------------------------------------




(i)    Additional Pari Passu Debt, provided that the total aggregate principal
amount for all such Additional Pari Passu Debt when combined with the aggregate
outstanding amount of any Incremental Loan Commitments (under and as defined in
the Credit Agreement) shall not (as of any date of incurrence thereof) exceed
$250,000,000 or, if greater, an amount equal to the amount of additional
Indebtedness that would not cause the Consolidated Total Net Leverage Ratio as
of the four consecutive fiscal quarter period most recently ended prior to the
incurrence of such additional Indebtedness, calculated on a Pro Forma Basis
after giving effect to the incurrence of such additional Indebtedness (assuming
any Incremental Revolving Credit Commitment (as defined in the Credit Agreement
is fully drawn but without netting the cash proceeds of such Indebtedness), to
exceed 3.25 to 1.00;
1.3.    Section 10.1(o) of the Note Agreement is hereby amended and restated in
its entirety to read as follows:
(o)    other unsecured Indebtedness of the Transaction Parties so long as (i) no
Default or Event of Default shall exist or result therefrom and (ii) before and
after giving effect thereto on a Pro Forma Basis the Consolidated Total Net
Leverage Ratio of the Company and its Subsidiaries (without any deductions with
respect to the cash proceeds of any such Indebtedness in calculating net
Indebtedness) is less than 3.50 to 1.00.
1.4.    Section 10.2(y) of the Note Agreement is hereby amended and restated in
its entirety to read as follows:
(y)    other Liens securing Indebtedness or other obligations permitted
hereunder in an aggregate principal amount at any time outstanding not exceeding
$15,000,000.
1.5.    Clauses (n) and (o) of Section 10.3 of the Note Agreement are hereby
amended and restated in their entirety to read as follows:
(n)    Investments so long as the Consolidated Total Net Leverage Ratio both
before and after giving effect to any such Investment on a Pro Forma Basis is
less than 3.25 to 1.00; provided, that, (i) both before and after giving effect
to any such Investment pursuant to this clause on a Pro Forma Basis (A) Minimum
Liquidity shall be not less than $75,000,000 and (B) no Default or Event of
Default shall have occurred and be continuing and (ii) this clause (n) shall not
be used to consummate Acquisitions; and
(o)    Investments so long as the Consolidated Total Net Leverage Ratio both
before and after giving effect to any such Investment on a Pro Forma Basis is
less than 3.50 to 1.00, in an aggregate amount not to exceed the Available
Amount; provided, that, (i) both before and after giving effect to any such
Investment pursuant to this clause on a Pro Forma Basis (A) Minimum Liquidity
shall be not less than $75,000,000 and (B) no Default or Event of Default shall
have occurred and be continuing and (ii) this clause (o) shall not be used to
consummate Acquisitions.


2

--------------------------------------------------------------------------------




1.6.    Section 10.5(f) of the Note Agreement is hereby amended and restated in
its entirety to read as follows:
(f)    Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash or Cash Equivalents, and (iii) the aggregate fair
market value of all property disposed of in reliance on this clause (f) shall
not exceed 15.0% of Consolidated Total Assets of the Company and its
Subsidiaries (measured as of the end of the most recent fiscal quarter) during
any Fiscal Year.
1.7.    Section 10.6(e) of the Note Agreement is hereby amended and restated in
its entirety to read as follows:
(e)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Company may declare and make (and each Subsidiary
of the Company may declare and make to enable the Company to do the same)
Restricted Payments not otherwise permitted by this Section, (i) so long as the
Consolidated Total Net Leverage Ratio both before and after giving effect to any
such Restricted Payment on a Pro Forma Basis is less than 3.25 to 1.00, in an
unlimited amount, (ii) if clause (i) is not available, so long as the
Consolidated Total Net Leverage Ratio both before and after giving effect to any
such Restricted Payment on a Pro Forma Basis is less than 3.50 to 1.00, in an
aggregate amount not to exceed the Available Amount and (iii) if neither clause
(i) or clause (ii) is available, in an aggregate amount not to exceed
$50,000,000; provided, that, Minimum Liquidity shall be not less than
$75,000,000 both before and after giving effect to any such Restricted Payment
pursuant to this clause (e) on a Pro Forma Basis;
1.8.    Section 10.15(a) of the Note Agreement is hereby amended and restated in
its entirety to read as follows:
(a)    Consolidated Total Net Leverage Ratio. As of the last day of any fiscal
quarter, the Transaction Parties will not permit the Consolidated Total Net
Leverage Ratio to be greater than 3.75 to 1.00.
1.9.    Section 11(i) of the Note Agreement is hereby amended and restated in
its entirety to read as follows:
(i)    one or more final judgments or orders for the payment of money (net of
any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) aggregating in
excess of the Threshold Amount, including, without limitation, any such final
order enforcing a binding arbitration decision, are rendered against one or more
of the Company and its Subsidiaries and which judgments are not, within 60 days
after entry thereof, satisfied in full, paid in full, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or


3

--------------------------------------------------------------------------------




1.10.    The definition of “Asset Disposition” contained in Schedule A to the
Note Agreement is hereby amended by deleting the reference to “$5,000,000”
contained therein and inserting “$10,000,000” in lieu thereof.
1.11.    Clause (c) of the definition of “Cash Equivalents” contained in
Schedule A to the Note Agreement is hereby amended by deleting the reference to
“six months” contained therein and inserting “two years” in lieu thereof.
1.12.    The definition of “Minimum Liquidity” contained in Schedule A to the
Note Agreement is hereby amended by deleting the reference to “66 2/3%”
contained therein and inserting “85%” in lieu thereof.
1.13.    Schedule A to the Note Agreement is amended by inserting or amending
and restating, as applicable, the following definitions:
“Additional Pari Passu Debt” means any Indebtedness incurred by any Transaction
Party so long as (a) such Indebtedness is secured equally and ratably by the
Collateral and the holders of such Indebtedness or a collateral agent for such
holders shall have become parties to the Intercreditor Agreement as “Additional
Pari Passu Lenders” in accordance with the terms thereof, (b) the
representations, covenants and events of default in respect of such Indebtedness
shall be no more restrictive (taken as a whole) on the applicable Transaction
Party than the representations, covenants and Events of Default contained in
this Agreement (as determined by the Company in good faith), (c) the final
maturity date of such Indebtedness shall be no earlier than July 21, 2021 and
(d) such Indebtedness shall constitute Additional Pari Passu Debt (under and as
defined in the Credit Agreement (as in effect of the Closing Date)).
“Available Amount” means, on any date of determination, an aggregate amount
equal to the sum of (a) $200,000,000 plus (b) 50% of cumulative Consolidated Net
Income for each fiscal quarter (beginning with the fiscal quarter ended July 31,
2016) plus (c) to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount of all dividends, returns,
interest, profits, distributions, income and similar amounts (in each case, to
the extent made in cash or Cash Equivalents) received by the Company or any
Subsidiary from any Investment to the extent such Investment was made pursuant
to Section 10.3(o) during the period from and including the Business Day
immediately following the First Amendment Effective Date through and including
the date of any determination of the Available Amount minus (d) the amount of
any Investments made pursuant to Section 10.3(o) and Restricted Payments made
pursuant to Section 10.6(e)(ii).
“Bank Agent” means Bank of America, N.A. (as successor to Wells Fargo Bank,
National Association), as agent for the lenders under the Credit Agreement, and
its successors and assigns in that capacity
“Collateral Agent” means Bank of America, N.A. (as successor to Wells Fargo
Bank, National Association), in its capacity as Collateral Agent under the
Intercreditor Agreement and the Security Documents, or any successor Collateral
Agent.


4

--------------------------------------------------------------------------------




“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Company and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) the
provision for federal, state, local and foreign income taxes payable by the
Company and its Subsidiaries for such period, including, without limitation, any
franchise taxes or other taxes based on income, profits or capital and all other
taxes that are included in the provision for income tax line item on the
consolidated income statement of the Company and its Subsidiaries for such
period, (ii) Consolidated Interest Expense, (iii) amortization, depreciation and
other non-cash charges or expenses (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), (iv)
extraordinary losses (excluding extraordinary losses from discontinued
operations), (v) unusual or nonrecurring losses in an aggregate amount for all
add-backs pursuant to this clause (v) not to exceed an amount equal to 15% of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended prior to the date of determination for which financial statements
have been provided pursuant to this Agreement (determined after giving effect to
any increase thereto pursuant to this clause (v)), (vi) cash acquisition related
expenses, whether or not any acquisition is successful, and cash restructuring,
integration and related charges or expenses (which for the avoidance of doubt,
include retention, severance, systems establishment costs, contract termination
costs, future lease commitments, and costs to consolidate facilities and
relocate employees) in an aggregate amount or all add-backs pursuant to this
clause (vi) not to exceed an amount equal to 10% of Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended prior to the date
of determination for which financial statements have been provided pursuant to
this Agreement and (vii) Transaction Costs, less (c) the sum of the following,
without duplication, to the extent included in determining Consolidated Net
Income for such period: (i) any unusual, non-recurring or extraordinary gains
and (ii) non-cash gains or non-cash items increasing Consolidated Net Income.
For purposes of this Agreement, Consolidated EBITDA shall be adjusted on a Pro
Forma Basis.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Company and its
Subsidiaries in accordance with GAAP, (a) cash interest expense (including,
without limitation, cash interest expense attributable to Capital Lease
Obligations and all net cash payment obligations pursuant to Hedge Agreements),
premium payments, debt fees, charges and related expenses incurred in connection
with the deferred purchase price of assets, for such period less (b) cash
interest income.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Company and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Company or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Company or
any


5

--------------------------------------------------------------------------------




of its Subsidiaries by dividend or other distribution during such period, (b)
the net income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Company or any of its Subsidiaries or is merged into or
consolidated with the Company or any of its Subsidiaries or that Person’s assets
are acquired by the Company or any of its Subsidiaries except to the extent
included pursuant to the foregoing clause (a), (c) the net income (if positive)
of any Subsidiary (other than any Subsidiary Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Company or any of its Subsidiaries of such net income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary and (d) any gain or loss from Asset Dispositions during such
period.
“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date minus the sum of
(i) 100% of the amount of unrestricted cash and Cash Equivalents on the balance
sheet of the Company on such date with respect to the Company and its Domestic
Subsidiaries and (ii) 85% of the amount of unrestricted cash and Cash
Equivalents on the balance sheet of the Company on such date with respect to its
Foreign Subsidiaries to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on or immediately prior to such date.
“Credit Agreement” means the Credit Agreement dated as of December 3, 2014, by
and among the Company, the financial institutions party thereto as lenders and
the Bank Agent, as amended by the First Amendment dated as of March 15, 2016 and
the Second Amendment dated as of July 21, 2016 and as further amended, restated,
supplemented, modified, refinanced or replaced from time to time.
“First Amendment Effective Date” means July 21, 2016.
“Pari Passu Lien Indebtedness” means any Indebtedness that is incurred under
clauses (i) or (j) of Section 10.1 and any refinancings, renewals, refundings or
extensions thereof which are permitted by the terms of this Agreement.
“Permitted Acquisition” means any acquisition by the Company or any Subsidiary
in the form of the acquisition of all or substantially all of the assets,
business or a line of business, or at least a majority of the outstanding Equity
Interests which have the ordinary voting power for the election of directors of
the board of directors (or equivalent governing body) (whether through purchase,
merger or otherwise), of any other Person (each, an “Acquisition”) if each such
acquisition meets all of the following requirements:
(a)    such Acquisition has been approved by the board of directors (or
equivalent governing body) of the Person to be acquired;
(b)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 10.11;


6

--------------------------------------------------------------------------------




(c)    if such transaction is a merger or consolidation involving the Company or
a Subsidiary Guarantor, the Company or a Subsidiary Guarantor (or, in the case
of a transaction not involving the Company, a Person that will become a
Subsidiary Guarantor upon such merger or consolidation) shall be the surviving
Person and no Change of Control shall have been effected thereby;
(d)    (i) the Company is in compliance on a Pro Forma Basis (as of the date of
the Acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) with each covenant contained in Section 10.15 and (ii) the
Consolidated Total Net Leverage Ratio calculated on a Pro Forma Basis (as of the
proposed closing date of the Acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith (but without deduction for cash
proceeds of any such Indebtedness)) shall be no greater than 3.50 to 1.00;
(e)    the holders of Notes shall have received, for any such Acquisition with
total consideration in excess of $50,000,000, (1) audited financial statements
(or, if unavailable, management-prepared financial or pro forma financial
statements) of the target for its two most recent fiscal years and for any
fiscal quarters ended within the fiscal year to date and (2) an Officer’s
Compliance Certificate for the most recent fiscal quarter end preceding such
Acquisition for which financial statements are available demonstrating
compliance with clause (d) above;
(f)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith; and
(g)    both before and after giving effect to the Acquisition on a Pro Forma
Basis, Minimum Liquidity shall be at least $75,000,000.
“Threshold Amount” means $50,000,000.
1.14.    Schedule A to the Note Agreement is amended by deleting the following
definitions in their entirety:
“Excess Cash Flow”
“Working Capital”
SECTION 2.    Representations and Warranties. The Company and each Subsidiary
Guarantor represents and warrants that (a) the execution and delivery of this
letter agreement has been duly authorized by all necessary corporate or limited
liability company action on behalf of the Company and each Subsidiary Guarantor
and this letter has been executed and delivered by a duly authorized officer of
the Company and each Subsidiary Guarantor, (b) each representation and warranty
set forth in Section 5 of the Note Agreement and the other Transaction Documents
to which it is a party, is true and correct as of the date of execution and
delivery of this letter by the Company and each Subsidiary Guarantor with the
same effect as if made on such date (except to


7

--------------------------------------------------------------------------------




the extent such representations and warranties expressly refer to an earlier
date, in which case they were true and correct as of such earlier date), (c) no
Default or Event of Default exists or has occurred and is continuing on the date
hereof, and (d) neither the Company nor any Subsidiary has paid or agreed to
pay, and neither the Company nor any Subsidiary will pay or agree to pay, any
fees or other consideration for or with respect to the amendment to the Credit
Agreement described in Section 3.1(ii) hereof, other than upfront fees,
arrangement fees and commitment fees relating to the revolving commitments
thereunder and reimbursement of out-of-pocket fees and expenses of legal
counsel.
SECTION 3.    Conditions Precedent. The amendments set forth in Section 1 of
this letter shall become effective upon satisfaction of each of the following
conditions (the “Effective Date”):
3.1.    Documents. Each holder of a Note shall have received original
counterparts or, if satisfactory to such holders, certified or other copies of
all of the following, each duly executed and delivered by the party or parties
thereto, in form and substance satisfactory to such holders, dated the date
hereof unless otherwise indicated, and on the date hereof in full force and
effect with no event having occurred and being then continuing that would
constitute a default thereunder or constitute or provide the basis for the
termination thereof:
(i)    counterparts of this letter executed by the Company, each Subsidiary
Guarantor and the Required Holders;
(ii)    a copy of the executed amendment to the Credit Agreement providing for
amendments under the Credit Agreement substantially the same as provided in this
letter, and such amendment shall be in full force and effect; and
(iii)    a copy of the executed Appointment Agreement of Successor Collateral
Agent, which shall be in form and substance satisfactory to the Required Holders
and in full force and effect.
3.2.    Fees and Expenses. Without limiting the provisions of Section 15 of the
Note Agreement, the Company shall have paid the reasonable and documented fees,
charges and disbursements of Schiff Hardin LLP, special counsel to the holders
of the Notes.
3.3.    Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be reasonably satisfactory in substance and form to the holders of
the Notes, and the holders of the Notes shall have received all such counterpart
originals or certified or other copies of such documents as it may reasonably
request.
SECTION 4.    Reference to and Effect on Note Agreement; Ratification of
Transaction Documents. Upon the effectiveness of the amendments in Section 1 of
this letter, each reference to the Note Agreement in any other document,
instrument or agreement shall mean and be a reference to the Note Agreement as
modified by this letter agreement. Except as specifically set forth in Section 1
hereof, the Note Agreement shall remain in full force and effect and is hereby
ratified and confirmed in all respects. Except as expressly amended hereby, the
Note Agreement and the


8

--------------------------------------------------------------------------------




other Transaction Documents are hereby ratified and confirmed in all respects
and shall continue in full force and effect. Except as specifically stated in
this letter agreement, the execution, delivery and effectiveness of this letter
agreement shall not (a) amend the Note Agreement, any Note or any other
Transaction Document, (b) operate as a waiver of any right, power or remedy of
any holder of the Notes or (c) constitute a waiver of, or consent to any
departure from, any provision of the Note Agreement, any Note or any other
Transaction Document at any time. The execution, delivery and effectiveness of
this letter agreement shall not be construed as a course of dealing or other
implication that any holder of the Notes has agreed to or is prepared to grant
any consents or agree to any amendments to the Note Agreement or any other
Transaction Document in the future, whether or not under similar circumstances.
The Company and each Subsidiary Guarantor acknowledges that the holders of the
Notes shall not be obligated to agree to any amendments of the Note Agreement
other than as expressly provided herein, or to enter into any waivers or other
amendments on any future occasion.
SECTION 5.    Reaffirmation. Each Subsidiary Guarantor hereby consents to the
foregoing amendments to the Note Agreement and hereby ratifies and reaffirms all
of its payment and performance obligations, contingent or otherwise, under each
Subsidiary Guaranty and each other Transaction Document, after giving effect to
such amendments. Each Subsidiary Guarantor hereby acknowledges that,
notwithstanding the foregoing amendments, each Subsidiary Guaranty and each
other Transaction Document remains in full force and effect and is hereby
ratified and confirmed. Without limiting the generality of the foregoing, each
Subsidiary Guarantor agrees and confirms that each Subsidiary Guaranty continues
to guaranty the Guarantied Obligations (as defined in the Subsidiary Guaranty)
arising under or in connection with the Note Agreement, as amended by this
letter agreement, or any of the Notes.
SECTION 6.    Expenses. The Company hereby confirms its obligations under the
Note Agreement, whether or not the transactions hereby contemplated are
consummated, to pay, promptly after request by any holder of the Notes, all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by any holder of Notes in connection with this letter
agreement or the transactions contemplated hereby, in enforcing any rights under
this letter agreement, or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this letter agreement
or the transactions contemplated hereby. The obligations of the Company under
this Section 6 shall survive transfer by any holder of any Note and payment of
any Note.
SECTION 7.    Governing Law. THIS LETTER AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH
WOULD OTHERWISE CAUSE THIS LETTER AGREEMENT TO BE CONSTRUED OR ENFORCED IN
ACCORDANCE WITH, OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY
OTHER JURISDICTION).
SECTION 8.    Counterparts; Section Titles. This letter agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which


9

--------------------------------------------------------------------------------




when so executed and delivered shall be deemed to be an original and all of
which when taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this letter agreement
by facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this letter agreement. The section titles
contained in this letter agreement are and shall be without substance, meaning
or content of any kind whatsoever and are not a part of the agreement between
the parties hereto.
[signature page follows]




10

--------------------------------------------------------------------------------


 



Very truly yours,
THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By: /s/ Tim Laczkowski____________________
Vice President




THE GIBRALTAR LIFE INSURANCE CO.,
LTD.


By:    Prudential Investment Management Japan
Co., Ltd., as Investment Manager


By:    PGIM, Inc.,
as Sub-Adviser




By: /s/ Tim Laczkowski_______________
Vice President




THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD.


By:    Prudential Investment Management (Japan),
Inc., as Investment Manager


By:    PGIM, Inc.,
as Sub-Adviser




By: _/s/ Tim Laczkowski_______________
Vice President






Amendment No. 1 to Note Purchase Agreement
(Copart, Inc.)

--------------------------------------------------------------------------------

 



UNITED OF OMAHA LIFE INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Tim Laczkowski_______________
Vice President




FARMERS INSURANCE EXCHANGE


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Tim Laczkowski________________
Vice President




MID CENTURY INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Tim Laczkowski________________
Vice President








Amendment No. 1 to Note Purchase Agreement
(Copart, Inc.)

--------------------------------------------------------------------------------

 



PRUDENTIAL ARIZONA REINSURANCE
TERM COMPANY


By:    PGIM, Inc.,
as investment manager


    
By: /s/ Tim Laczkowski_______________
Vice President




THE LINCOLN NATIONAL LIFE INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Tim Laczkowski________________
Vice President




ZURICH AMERICAN INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Tim Laczkowski________________
Vice President




Amendment No. 1 to Note Purchase Agreement
(Copart, Inc.)

--------------------------------------------------------------------------------

 



FARMERS NEW WORLD LIFE INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Tim Laczkowski_______________
Vice President


METROPOLITAN LIFE INSURANCE COMPANY


FIRST METLIFE INVESTORS INSURANCE COMPANY


By:
Metropolitan Life Insurance Company, its Investment Manager



GENERAL AMERICAN LIFE INSURANCE COMPANY


By:
Metropolitan Life Insurance Company, its Investment Manager



METLIFE INSURANCE COMPANY USA


By:
Metropolitan Life Insurance Company, its Investment Manager





By:
/s/ John Willis     _______________

Name: John Willis
Title: Managing Director




Amendment No. 1 to Note Purchase Agreement
(Copart, Inc.)

--------------------------------------------------------------------------------

 



METROPOLITAN LIFE INSURANCE COMPANY, on behalf of its Separate Account 733


By:
MetLife Investment Management, LLC, Its Investment Manager



METROPOLITAN LIFE INSURANCE COMPANY, on behalf of its Separate Account 575


By:
MetLife Investment Management, LLC, Its Investment Manager



SYMETRA LIFE INSURANCE COMPANY


By:
White Mountains Advisors, LLC, as Investment Manager



By:
MetLife Investment Management, LLC, Its Sub-Investment Manager



UNION FIDELITY LIFE INSURANCE COMPANY


By:
MetLife Investment Management, LLC, Its Investment Adviser





By:
/s/ C. Scott Inglis__________________

Name: C. Scott Inglis
Title: Managing Director










Amendment No. 1 to Note Purchase Agreement
(Copart, Inc.)

--------------------------------------------------------------------------------


 



The foregoing Agreement is
hereby accepted as of the
date first above written.

COPART, INC.


By: /s/ Jeff Liaw_____________________________
Name: Jeff Liaw    
Title: Chief Financial Officer


COPART OF ARIZONA, INC.




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   


COPART OF ARKANSAS, INC.




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   


COPART OF CONNECTICUT, INC.




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   


COPART OF KANSAS, INC.




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   


COPART OF LOUISIANA, INC.




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   


Amendment No. 1 to Note Purchase Agreement
(Copart, Inc.)

--------------------------------------------------------------------------------

 





COPART OF MISSOURI, INC.




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   




COPART OF OKLAHOMA, INC.




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   




COPART OF TENNESSEE, INC.




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   




COPART OF WASHINGTON, INC.




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   




DALLAS COPART SALVAGE AUTO
  AUCTIONS LIMITED PARTNERSHIP


By:     Copart of Texas, Inc., its general partner




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   






Amendment No. 1 to Note Purchase Agreement
(Copart, Inc.)

--------------------------------------------------------------------------------

 



HOUSTON COPART SALVAGE AUTO
AUCTIONS LIMITED PARTNERSHIP


By:    Copart of Houston, Inc., its general partner
 


By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   




VB2, INC.




By: /s/ William E. Franklin____________________
Name:    William E. Franklin                           
Title:     Chief Financial Officer                   




Amendment No. 1 to Note Purchase Agreement
(Copart, Inc.)